Citation Nr: 1409511	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-12 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for a right hand/fingers disorder, to include as secondary to service-connected right wrist strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1992 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, that in pertinent part, denied service connection for diabetes mellitus and a right hand/finger disorder.  The Veteran timely appealed those issues.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of service connection for a right hand/finger disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran had treatment for, diagnosis of, or complaints of diabetes mellitus, type II, during service or within one year of discharge therefrom.


CONCLUSION OF LAW

The criteria establishing service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in May 2010 that provided information as to what evidence was required to substantiate the claim of service connection for diabetes mellitus, type II, and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify as to that issue.

Next, VA has a duty to assist the Veteran in the development of the claim.  This 
duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

As such, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").
Service connection for certain chronic diseases, such as diabetes mellitus, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

On appeal, the Veteran has averred that he was diagnosed with diabetes mellitus, type II, during active service, and that he is currently being treated for diabetes mellitus.  
The Board notes that the Veteran is competent to state that he was diagnosed with diabetes during service, though he is not competent to self-diagnose diabetes mellitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

The Board, therefore, finds the Veteran's statements that he was diagnosed in service with diabetes mellitus to be not credible.  A thorough review of the Veteran's service treatment records documents that he never reported, was treated for, or was diagnosed with diabetes mellitus during active service.  In fact, the Veteran denied any diabetes condition in his personal history section of an October 2006 optometric examination report - approximately seven months before discharge from service.  The Veteran's Tricare treatment records as late as May 2007 do not document any past medical history or diagnosis of diabetes.

The first diagnosis of any diabetic condition is in May 2009 by Kell West Family Practice Clinic.  Subsequent treatment by that facility as well as VA and other private treatment providers demonstrates continued treatment for that disorder.  

A September 2010 letter from Dr. J.E.G., the Veteran's primary care provider at Kell West Family Practice Clinic, states that the Veteran had been a patient since November 19, 2008.  Dr. J.E.G. stated that the Veteran had type II diabetes and had originally been diagnosed prior to that date.

Having carefully considered the evidence of record, the Board finds that service connection for diabetes mellitus, type II, must be denied at this time.  First, the Board concedes that the Veteran currently has a diabetes mellitus and, therefore, that element of service connection is conceded.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

However, the first diagnosis of such a diagnosis in the record is May 2009, by Kell 
West Family Practice Clinic.  Such a diagnosis is well outside the one year presumptive period.  Even if the Board were to take the earliest date of treatment by that facility, November 19, 2008, which Dr. J.E.G.'s letter indicates is when the Veteran established as his patient and as the date that he personally diagnosed the Veteran with diabetes, the Board notes that such a diagnosis is outside of the one year window for presumption to attach to that diagnosis.  Consequently, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board has also considered other theories of entitlement to service connection.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Unfortunately, there is no evidence of a diabetic condition in service.  While the Veteran stated that he was diagnosed with diabetes mellitus in service, his service treatment records do not document any such diagnosis and, in fact, seven months prior to his discharge from service, he specifically denied any such diagnosis.  Subsequent records even closer to discharge from service do not document any symptoms associated with diabetes mellitus.  The Board must, therefore, find the Veteran to be not credible as to that assertion.  

Instead, the service treatment evidence is unambiguously clear that the Veteran was not diagnosed in service with diabetes mellitus.  The Board finds this evidence to be the most probative evidence.

Insofar as the Dr. J.E.G.'s September 2010 letter indicates that the Veteran was diagnosed with diabetes prior to becoming his patient, the Board notes that Dr. J.E.G. does not indicate who made such a diagnosis or on what date such a diagnosis was made.  For the Board to conclude that the Veteran's diabetes mellitus had its onset on a particular date based upon the foregoing statement would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2013); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional).  Even Dr. J.E.G.'s opinion does not indicate that the Veteran's diabetes began in or is otherwise related to service, and the Veteran is not competent to render such an opinion.  See Jandreau, supra.  

While the Board recognizes that a VA examination has not been provided to the Veteran in this case with regard to his diabetes claim, the Board finds that the low threshold of McLendon is not met in this case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for diabetes, as discussed above.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to diabetes until after the end of the presumptive period in this case.  Furthermore, the records contain no competent evidence suggesting a causal relationship between the current disability and active service.  Finally, the Board has found that the Veteran's statements that his diabetes was diagnosed in service to be not credible, as discussed above.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

Accordingly, the Board finds that service connection for diabetes mellitus, type II, must be denied on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for diabetes mellitus, type II, is denied.


REMAND

Unfortunately, a remand is required in this case as to the issue of service connection for a right hand/fingers disorder.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

In his Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran has asserted that he was treated for that condition during active service, and that he continues to experienced ongoing symptoms.  A review of the claims file demonstrates that in December 1995, he was treated for right hand pain after a right wrist hyperextension.  The Veteran was also seen for right long finger pain in January 1998, and was noted as having a past medical history of right hand tendonitis in an October 2000 service treatment record.  Service connection has been established for a right wrist strain.

As no VA examination has been afforded to the Veteran with regards to his right hand/fingers disorder, the Board finds that a remand is necessary at this time in order for such to be accomplished.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain any relevant VA treatment records from the Lawton Outpatient Clinic, Wichita Falls, Texas Community Based Outpatient Clinic, Dallas VA Medical Center, or any other VA medical facility that may have treated the Veteran, since July 2012 and associate those documents with the claims file.

2.  The RO/AMC shall ask the Veteran to identify any private treatment that he may have had for his right hand/fingers disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  The RO/AMC shall schedule the Veteran for an appropriate examination by a VA physician to determine the precise nature and etiology of his claimed right hand/fingers disorder.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is requested to identify all right hand/fingers disorders found.  Careful attention should be paid to separating out symptomatology associated with the Veteran's right hand/fingers disorder, and his already service-connected right wrist disability.  Thereafter, the examiner is directed to address the following:

(a)  Is it at least as likely as not that any diagnosed right hand/fingers disorder had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service, to include the December 1995 right hand pain, January 1998 right long finger pain, and/or the past medical history of right hand tendonitis noted in October 2000?

(b)  Is it at least as likely as not that any diagnosed right hand/fingers disorder was caused (in whole or in part) by a service-connected disability, to include chronic right wrist strain?

(c)  Is it at least as likely as not that any diagnosed right hand/fingers disorder is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to include chronic right wrist strain.

If the Veteran's current any diagnosed right hand/fingers disorder is aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


